Citation Nr: 0619809	
Decision Date: 07/07/06    Archive Date: 07/13/06

DOCKET NO.  05-06 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Tzu Wang, Associate Counsel




INTRODUCTION

The veteran had verified active duty service from February 
1991 to May 1991.  He also served on active duty for training 
(ACDUTRA) and inactive duty for training (INACDUTRA) in the 
National Guard from 1965 to 2002.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  

The Board notes that the veteran's claims file contains 
multiple diagnostic entries and a physical profile for the 
veteran's right knee.  The Board construes these records as 
an inferred claim for entitlement of service connection for 
the right knee.  This claim is referred to the RO for 
appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

This case must be remanded to comply with VA's duty to notify 
and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2006); 38 C.F.R. § 3.159 (2005).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service-connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the veteran was not 
provided with notice of the type of evidence necessary to 
establish service connection and an initial disability rating 
or an effective date, if service connection is granted on 
appeal.  Further, it is unclear whether the RO has requested 
all relevant medical records for the veteran.  38 C.F.R. 
§ 3.159(b)(1).

The duty to assist includes obtaining additional Army service 
medical records, National Guard personnel and medical 
records, non-VA and VA treatment records, and providing a VA 
medical examination or a medical opinion when necessary for 
an adequate determination.  See Duenas v. Principi, 18 Vet. 
App. 512 (2004).  Here, it is unclear whether the veteran's 
claim stems solely from his active duty service or could also 
be tied to his service in the National Guard.  The veteran 
has unverified National Guard service and it appears that VA 
didn't obtain service medical records.  On remand, dates of 
service for National Guard ACDUTRA and INACDUTRA must be 
verified and available Army and National Guard service 
medical records must be obtained.  The veteran's post-service 
medical records reflect that he underwent bilateral knee 
surgery in May 1996 at the University of Alabama Birmingham 
Hospital (UAB) and received treatment from military treatment 
facilities after 1991.  On remand, VA should again ask the 
veteran to identify health care providers who have treated 
him for his left knee injury and attempt to obtain relevant 
treatment records, in particular, records from the UAB 
Hospital and any missing National Guard medical records after 
1991.

The veteran's April 1991 separation examination report shows 
that he suffered a left knee injury (muscle strain) during 
active duty.  The veteran claims that his left knee has 
continued to bother him ever since.  Various medical records 
dating back to 1998 show that the veteran had degenerative 
joint disease in both knees and that the veteran had a 
bilateral knee surgery in May 1996 at the UAB Hospital.  The 
Board notes that, if chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2005).  Further, the March 2004 VA examiner did not 
appear to have the claims file at the time of the examination 
as the report fails to discuss any previous medical treatment 
to include the knee surgery.  After receipt of records, the 
veteran should be scheduled for an examination to ascertain 
the nature and extent of any left knee disorder.  On remand, 
the examiner should be asked to indicate whether the veteran 
suffers from any left knee disorder and, if so, whether it 
was incurred during active service or while the veteran 
served as a member of the Special Forces in the National 
Guard with airborne activity.  The Board reminds the veteran 
that the duty to assist is not a one-way street.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991).

Accordingly, the case is REMANDED for the following action:

1.  The VA must review the entire file and 
ensure for the issue on appeal that all 
notification and development necessary to 
comply with 38 U.S.C.A. §§ 5103(a) and 
5103A (West 2002 & Supp. 2006) and 
38 C.F.R. § 3.159 (2005), as well as 
VAOPGCPREC 7-2004, is fully satisfied.  In 
particular, VA must send the veteran a 
corrective notice, that: (1) includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and an effective date, if service 
connection is granted, as outlined by the 
Court in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); (2) explains what VA 
will seek to provide; (3) explains what 
the claimant is expected to provide; and 
(4) requests or tells the veteran to 
provide any evidence in his possession 
that pertains to his claims.  The claims 
file must include documentation that there 
has been compliance with the VA's duties 
to notify and assist a claimant.

2.  The VA should request that the 
National Personnel Records Center (NPRC), 
State Adjutant General for the Army 
National Guard unit in Alabama, and any 
unit with which the veteran was 
affiliated, to verify all periods of the 
veteran's National Guard service.  Then, 
the VA should request from NPRC, the 
Department of the Army, the State Adjutant 
General, and any other source referred by 
NPRC for the veteran's complete service 
and National Guard medical records, 
including clinical records and hospital 
medical records.

If service or National Guard medical 
records are unavailable, the VA should use 
alternative sources to obtain such 
records, using the information of record 
and any additional information that the 
veteran may provide.  If necessary, the VA 
should use any and all methods of 
reconstruction of service records used in 
fire-related cases.  If necessary, the VA 
should consider special follow-up by its 
military records specialist and/or 
referral of the case for a formal finding 
on the unavailability of the service 
and/or National Guard medical records.  
See VBA's ADJUDICATION PROCEDURE MANUAL, 
M21-1 Part III, chapter 4, paras. 4.28 and 
4.29.  The VA should complete any and all 
follow-up actions referred by NPRC, 
National Guard, and service department.

3.  The VA should ask the veteran to 
identify all health care providers to 
include military facilities that have 
treated him for his left knee disorder 
from May 1991 through the present.  The VA 
should attempt to obtain records from each 
health care provider he identifies that 
might have available records, if not 
already in the claims file.  In 
particular, VA should ask the veteran to 
sign release forms for the UAB Hospital 
where he underwent knee arthroscopic 
surgery and treatment from May 1996 to 
present.  If records are unavailable, 
please have the health care provider so 
indicate.

4.  After completion of the above, the 
veteran should be scheduled for an 
orthopedic examination to ascertain the 
nature, extent, and etiology of any left 
knee disorder found, to include arthritis.  
The claims file must be made available to, 
and be reviewed by, the examiner in 
connection with the examination, and the 
report should so indicate.  The examiner 
should perform any tests or studies deemed 
necessary for an accurate assessment, 
including X-rays and range of motion 
studies expressed in degrees.  The 
examination report should include a 
detailed account of all pathology found to 
be present.  After asking the veteran about 
the history of his claimed disorder and 
reviewing the claims file, the examiner 
should offer an opinion as to whether any 
left knee disorder found is at least as 
likely as not (50 percent or more 
probability) (1) began during, or was 
aggravated, as the result of some incident 
of active service or ACDUTRA and INACDUTRA 
in the National Guard, to include a 1991 
knee injury and parachute jumps, or (2) 
whether there was continuity of symptoms 
after discharge to support the claim.  If 
arthritis is found, the examiner should 
indicate whether it was manifested within 
one year after discharge from active duty 
(May 1991) and whether it is due to age.

The rationale for any opinion and all 
clinical findings should be given in 
detail.  If it is not possible to provide 
an opinion, the examiner should state the 
reasons why.

5.  After completion of the above, VA 
should readjudicate the appellant's claim 
for entitlement to service connection, on a 
direct and presumptive basis.  If any 
determination remains unfavorable to the 
appellant, he and his representative should 
be provided with a supplemental statement 
of the case and be afforded an opportunity 
to respond before the case is returned to 
the Board for further review.

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claims.  No action 
by the veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of his 
claim(s).  38 C.F.R. § 3.655 (2005).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.

The appellant and his representative has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



